Citation Nr: 0840335	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-22 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for headaches, 
including as due to traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1968 until 
December 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  

The September 2003 rating decision also included grants of 
service connection for PTSD, with a 30 percent evaluation, 
and for scars from a left leg shrapnel wound, with a non 
compensable evaluation.  Service connection for scars of the 
right arm from a shrapnel wound, a left ankle sprain, 
bilateral hearing loss, tinnitus, hypertension, hemorrhoids, 
and prostatitis were also denied.  A September 2003 Notice of 
Disagreement (NOD) was only filed in regards to the claims 
for PTSD, the right arm scar, bilateral hearing loss, 
tinnitus, and high blood pressure.  A March 2005 rating 
decision granted a 50 percent evaluation for PTSD, which was 
a full grant of the 50% evaluation requested by the veteran, 
as indicated in the September 2003 NOD.  The March 2005 
rating decision also granted service connection for a right 
arm scar and bilateral hearing loss, with noncompensable 
evaluations, and tinnitus with a 10 percent evaluation.  The 
claim for service connection for high blood pressure was 
withdrawn in a July 2006 statement.  As such, the only case 
currently before the Board is the claim for service 
connection for headaches.

The claim of service connection for headaches is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDING OF FACT

In a July 2006 statement, the veteran stated that he wished 
to withdraw his claim for service connection for 
hypertension.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met with respect to the claim for service 
connection for hypertension.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Appeals must be withdrawn in writing except 
for appeals withdrawn on the record at a hearing.  Id.  In a 
July 2006 statement, the veteran withdrew his appeal for 
service connection for hypertension.  This was confirmed 
during a January 2008 Board hearing.  Given such, no 
allegations of errors of fact or law remain for appellate 
consideration with respect to that claim.  Accordingly, the 
Board does not have jurisdiction to review the claim for 
service connection for hypertension.  




ORDER

The appeal of entitlement to service connection for 
hypertension is dismissed.


REMAND

The veteran claims that he has headaches due to a traumatic 
brain injury he sustained in service, due to exposure to 
acoustic trauma in service and/or due to his service-
connected PTSD.  The veteran is a combat veteran.  Therefore, 
his assertion that he had a close head trauma and was exposed 
to acoustic trauma in service must be accepted as occurring 
in service.  Thus, the question becomes whether the veteran 
has a current headache disorder due to service or due to a 
service-connected disability, including PTSD.  While the 
veteran underwent VA examination in 2005, the examiner did 
not offer an opinion based on the veteran's most recent 
assertions.  Therefore, the veteran should be scheduled for 
another VA examination, to include an opinion regarding the 
etiology of any current headache disorder found.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a 
neurological examination to determine the 
nature and etiology of any headache 
disorder found.  Based on examination 
findings, historical records, and medical 
principles, the physician should give a 
medical opinion, with full rationale, as 
to whether the veteran currently has a 
headache disorder and if so, the etiology 
of such disorder should be given.  In 
this regard, the examiner should state 
whether any current headache disorder is 
due to a closed head trauma in service, 
acoustic trauma in service, and/or to his 
service-connected PTSD.  

The veteran asserts that he suffered a 
traumatic brain injury in service, the 
examiner should review the claims file, 
including service medical records, and 
give an opinion as to whether the veteran 
suffered a traumatic brain injury in 
service and if so, whether the veteran 
has a current headache disorder as a 
result of the traumatic brain injury.  
The claims file must be made available to 
and reviewed by the examiner.  A complete 
rationale must be provided for all 
opinions given.  In this regard, the 
examiner should comment on the TBI 
article of record.

2.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


